Thomas, J.
In the first case, the corpus delicti being shown, the evidence to connect the defendant with the offence is that of his own confession. In relation to the confession two questions arise:
1. Evidence having been given tending to show that when the confessions were made the defendant was more or less under the influence of liquor, the court was requested to instruct the jury that the confessions, being made by a man intoxicated, were not competent evidence. This prayer assumed the question of fact.
The court instructed the jury that the evidence of intoxication was an objection to the weight and not to the competency of the testimony; and that if the defendant was so much under the influence of liquor as not to understand what he was confessing, they should disregard the confessions altogether. These instructions were entirely right. See Rex v. Spilsbury, 7 Car. & P. 187.
2. The confessions of which evidence was given embraced in substance three facts: first, that the defendant broke and entered a shop; second, that George Parmenter was with him in so breaking and entering; third, that the defendant sold the stock stolen to Emery Hobbs.
The defendant offered evidence to show that the confessions were not true ; that the facts did not occur as in the confessions stated. This evidence was rejected. We think it should have been admitted; that the defendant was not to be concluded by any confessions made, much less by the statements of witnesses that confessions had been made. It was competent to show that the facts could not have taken place as alleged, or did not; especially is this the case where there is evidence leaving it doubtful whether the defendant was in a condition to understand what he was confessing.
*113The second case is distinguished from the first only in this respect: The court admitted evidence from a witness testifying to the confessions of the defendant as to the condition of the defendant at the time the confession's were made; but declined to hear evidence from other witnesses as to the state the prisoner was in before and after the confessions were made. This was erroneous. If the judge was to hear the evidence, and determine the mental condition of the defendant when the confessions were alleged to have been made, he should hear all the competent evidence. The more correct course would have been to submit the confessions with the whole evidence to the jury.

Exceptions sustained in both cases.